In a medical malpractice action, plaintiffs appeal from an order of the Supreme Court, Westchester County, dated July 24, 1978, which granted the motion of defendant Mount Vernon Hospital, to vacate plaintiffs’ notice to take testimony to the extent of modifying the date, locale and method of recording the examination before trial. Order modified by deleting therefrom the provision that the deposition shall be recorded by a regular Supreme Court reporter, and substituting therefor a provision that the deposition may be recorded by audiotape through electronic equipment furnished by the plaintiffs at the Westchester County Courthouse, and that the defendants shall be entitled to record the deposition, if they are so advised, by their own electronic equipment or by a regular Supreme Court reporter. As so modified, order affirmed, without costs or disbursements. The examination shall proceed at the place designated in the order under review at a time to be fixed in a written notice of not less than 10 days, to be given by plaintiffs. Electronic recording of depositions is authorized by our rules (22 NYCRR Part 685) and in the first instance should not be displaced except by a showing of hardship or prejudice. No such showing appears in the record. The deposition should be taken at the Westchester County Courthouse and the defendants, if they are so advised, may record the deposition by their own electronic equipment or by a court reporter. The transcript shall be furnished by the plaintiffs in accordance with the appropriate provisions of the CPLR. Hopkins, J. P., Suozzi, Rabin and Shapiro, JJ., concur.